              Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 1 of 60 Page ID #:60
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                          ☐ Original   ☐ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                    Central District of California

                         In the Matter of the Search of                                      )
         (Briefly describe the property to be searched or identify the person by name        )
                                         and address)                                        ) Case No. 8:21-MJ-00273
                                                                                             )
   THE PREMISES LOCATED AT:                                                                  )
   13271 Chestnut Street, Westminster, California 92683                                      )
                                                                                             )


                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

        See Attachment A-1

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

        See Attachment B

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                      at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for        days (not to exceed 30)              until, the facts justifying, the later specific date of                                .



Date and time issued:
                                                                                                                   Judge’s signature
City and state:               Santa Ana, CA                                                  Honorable Autumn D. Spaeth
                                                                                                                 Printed name and title
AUSA: Ali Moghaddas
             Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 2 of 60 Page ID #:61
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)



                                                                              Return
Case No.: 8:21-MJ-00273                   Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 3 of 60 Page ID #:62



                                 AFFIDAVIT

      I, Jessica Salo, being duly sworn, declare and state as

follows:

                             I. INTRODUCTION

      1.      I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since November

2014.      I am currently assigned to the Orange County Joint

Terrorism Task Force.      My duties include investigating

violations of the laws of the United States, specifically

investigations related to domestic and foreign terrorism.            As a

Special Agent, I have received both formal and informal training

from the FBI regarding domestic and foreign terrorism

investigations.

      2.      Through my training and experience with the FBI, I am

familiar with the methods of operation that individuals

associated with domestic and foreign terrorist organizations

employ – including their use of social media and online

platforms such as Facebook, Instagram, and YouTube – to

communicate with associates regarding their ideology, to

organize actions on behalf of their organizations, and to bring

attention to their political and social agendas.          As an FBI

Special Agent, I have also participated in the execution of

multiple search warrants, including federal search warrants

executed at physical residences in cases involving domestic

terrorism.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 4 of 60 Page ID #:63



                        II. PURPOSE OF AFFIDAVIT

      3.    This affidavit is made in support of warrants to

search: (1) 13271 Chestnut Street, Westminster, California 92683

(the “SUBJECT RESIDENCE”), as described more fully in Attachment

A-1, which is incorporated herein by reference; (2) the person

of KEVIN LOUIS GALETTO (“GALETTO”), as described more fully in

Attachment A-2, which is incorporated herein by reference; (3)

an orange 2000 Ford pickup truck bearing California license

plate number 6J62822 (“SUBJECT VEHICLE 1”), as described more

fully in Attachment A-3, which is incorporated herein by

reference; (4) a burgundy 2017 Chevrolet Volt bearing California

license plate number 7VGX025 (“SUBJECT VEHICLE 2”), as described

more fully in Attachment A-4, which is incorporated herein by

reference; and (5) a 2009 Cougar RV trailer bearing California

license plate number 1LT8982 (“SUBJECT VEHICLE 3” and, together

with SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2, the “SUBJECT

VEHICLES”), as described more fully in Attachment A-5, which is

incorporated herein by reference, for evidence, fruits, and

instrumentalities of violations of the following statutes, as

described more fully in Attachment B, which is also incorporated

herein by reference: 18 U.S.C. § 111(a)(1) (Assaulting,

Resisting or Impeding Officers); 18 U.S.C. § 231(a)(3) (Civil

Disorders); 18 U.S.C. § 1512(c)(2) (Obstructing an Official

Proceeding); 18 U.S.C. § 1752(a)(1) (Entering and Remaining on

Restricted Buildings or Grounds); and 40 U.S.C. § 5104(e)(2)

(Violent Entry or Disorderly Conduct) (collectively, the

“Subject Offenses”).



                                        2
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 5 of 60 Page ID #:64



      4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.      This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrants and does

not purport to set forth all of my knowledge of or investigation

into this matter.      Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only and all dates and times

are approximate.
                     III. SUMMARY OF PROBABLE CAUSE

      5.      GALETTO is an Orange County resident.      On January 6,

2021, GALETTO was part of a violent mob that rioted at the

United States Capitol in Washington D.C. while a joint session

of Congress met to certify the results of the 2020 Presidential

Election.

      6.      GALETTO was captured in body-worn camera footage from

two Metropolitan Police Department (“MPD”) officers inside the

Lower West Terrace tunnel of the Capitol building on January 6,

2021.      This footage shows GALETTO with his arms extended and

pressed up against MPD officer shields.         The footage also shows

a scuffle involving GALETTO in which an MPD officer was knocked

to the ground.

      7.      On April 20, 2021, the Honorable Zia M. Faruqui,

United States Magistrate Judge in the District of Columbia,

issued a criminal complaint and arrest warrant charging GALETTO

with 18 U.S.C. § 111(a) (Assaulting, Resisting, or Impeding



                                        3
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 6 of 60 Page ID #:65



Certain Officers or Employees); 18 U.S.C. § 231(a)(3)

(Obstruction of Law Enforcement During Civil Disorder); 18

U.S.C. § 1512(c)(2) (Obstruction of Justice); 18 U.S.C.

§ 1752(a)(1), (2), and (4) (Knowingly Entering or Remaining in

any Restricted Building or Grounds Without Lawful Authority,

Knowingly Committing an Act of Physical Violence in any

Restricted Building or Grounds); and 40 U.S.C. § 5104(e)(2)(D),

(E), (F), and (G) (Violent Entry and Disorderly Conduct on

Capitol Grounds).     The criminal complaint, arrest warrant, and

affidavit in support thereof are attached hereto as Exhibit 1

and incorporated herein by reference.

      8.    As detailed below, there is probable cause to believe

that GALETTO lives at the SUBJECT RESIDENCE, drives the SUBJECT

VEHICLES, and that additional evidence of the Subject Offenses –

including items and digital device(s) used by GALETTO during the

riot at the U.S. Capitol – will be found inside.
                   IV.   STATEMENT OF PROBABLE CAUSE

      A.    Background – The U.S. Capitol on January 6, 2021

      9.    The United States Capitol Police (“USCP”), the FBI,

and assisting law enforcement agencies are investigating a riot

and related offenses that occurred at the United States Capitol

Building, located at 1 First Street, NW, Washington, D.C., 20510

at latitude 38.88997 and longitude -77.00906 on January 6, 2021.

      10.   At the U.S. Capitol, the building itself has 540 rooms

covering 175,170 square feet of ground, roughly four acres.            The

building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point.            The



                                        4
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 7 of 60 Page ID #:66



U.S. Capitol Visitor Center is 580,000 square feet and is

located underground on the east side of the Capitol.           On the

west side of the Capitol building is the West Front, which

includes the inaugural stage scaffolding, a variety of open

concrete spaces, a fountain surrounded by a walkway, two broad

staircases, and multiple terraces at each floor.          On the East

Front are three staircases, porticos on both the House and

Senate side, and two large skylights into the Visitor’s Center

surrounded by a concrete parkway.        All of this area was

barricaded and off limits to the public on January 6, 2021.

      11.   The U.S. Capitol is secured 24 hours a day by USCP.

Restrictions around the U.S. Capitol include permanent and

temporary security barriers and posts manned by USCP.           Only

authorized people with appropriate identification are allowed

access inside the U.S. Capitol.

      12.   On January 6, 2021, a joint session of the United

States Congress was scheduled to convene at the U.S. Capitol to

certify the vote count of the Electoral College of the 2020

Presidential Election, which took place on November 3, 2020

(“Certification”). The exterior plaza of the U.S. Capitol was

closed to members of the public.

      13.   A crowd began to assemble near the Capitol around

12:30 p.m. Eastern Standard Time (EST), and at about 12:50 p.m.,

known and unknown individuals broke through the police lines,

toppled the outside barricades protecting the U.S. Capitol, and

pushed past USCP and supporting law enforcement officers there

to protect the U.S. Capitol.



                                        5
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 8 of 60 Page ID #:67



      14.     The joint session began at approximately 1:00 p.m.

in the House Chamber.

      15.   At approximately 1:30 p.m., the House and Senate

adjourned to separate chambers to resolve a particular

objection.    Vice President Mike Pence was present and presiding,

first in the joint session, and then in the Senate chamber.

Also around this time, USCP ordered Congressional staff to

evacuate the House Cannon Office Building and the Library of

Congress James Madison Memorial Building, in part because of a

suspicious package found nearby.        Pipe bombs were later found

near both the Democratic National Committee and Republican

National Committee headquarters.

      16.   As the proceedings continued in both the House and the

Senate, USCP attempted to keep the crowd away from the Capitol

building and the proceedings underway inside. Media reporting

showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.”     I know from this investigation that some

individuals believed that Vice President Pence possessed the

ability to prevent the certification of the presidential

election and that his failure to do so made him a traitor.

      17.   At approximately 2:00 p.m., some people in the crowd

forced their way through, up, and over additional barricades and

law enforcement.     The crowd advanced to the exterior façade of

the building.     The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no

members of the crowd submitted to security screenings or weapons

checks by USCP officers or other authorized security officials.



                                        6
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 9 of 60 Page ID #:68



At such time, the certification proceedings were still underway

and the exterior doors and windows of the U.S. Capitol were

locked or otherwise secured.       Members of law enforcement

attempted to maintain order and keep the crowd from entering the

Capitol.

      18.   At about 2:10 p.m., individuals in the crowd forced

entry into the U.S. Capitol, including by breaking windows and

by assaulting members of law enforcement, as others in the crowd

encouraged and assisted those acts.         Publicly available video

footage shows an unknown individual saying to a crowd outside

the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S.

Capitol.




                                        7
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 10 of 60 Page ID #:69



      19.     Shortly thereafter, at approximately 2:20 p.m. members

 of the United States House of Representatives and United States

 Senate, including the President of the Senate, Vice President

 Mike Pence, were instructed to—and did—evacuate the chambers.

 That is, at or about this time, USCP ordered all nearby staff,

 Senators, and reporters into the Senate chamber and locked it

 down.    USCP ordered a similar lockdown in the House chamber.          As

 rioters attempted to break into the House chamber, by breaking

 the windows on the chamber door, law enforcement were forced to

 draw their weapons to protect the victims sheltering inside.

      20.     At approximately 2:30 p.m., known and unknown subjects

 broke windows and pushed past USCP and supporting law

 enforcement officers forcing their way into the U.S. Capitol on

 both the west side and the east side of the building.           Once

 inside, the subjects broke windows and doors, destroyed

 property, stole property, and assaulted federal police officers.

 Many of the federal police officers were injured and several

 were admitted to the hospital.       The subjects also confronted and

 terrorized members of Congress, Congressional staff, and the

 media.     The subjects carried weapons including tire irons,

 sledgehammers, bear spray, and tasers.        They also took police

 equipment from overrun police including shields and police

 batons.     At least one of the subjects carried a handgun with an

 extended magazine.     These actions by the unknown individuals

 resulted in the disruption and ultimate delay of the vote

 Certification.




                                         8
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 11 of 60 Page ID #:70



      21.    Also at approximately 2:30 p.m., as subjects reached

 the rear door of the House Chamber, USCP ordered the evacuation

 of lawmakers, Vice President Mike Pence, and president pro

 tempore of the Senate, Charles Grassley, for their safety.

      22.    At around 2:45 p.m., subjects broke into the office of

 House Speaker Nancy Pelosi. At about the same time, one subject

 was shot and killed while attempting to break into the House

 chamber through the broken windows.

      23.    At around 2:47 p.m., subjects broke into the United

 States Senate Chamber.      Publicly available video shows an

 individual asking, “Where are they?” as they opened up the door

 to the Senate Chamber.      Based upon the context, law enforcement

 believes that the word “they” is in reference to members of

 Congress.




      24.    After subjects forced entry into the Senate Chamber,

 publicly available video shows that an individual asked, “Where



                                         9
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 12 of 60 Page ID #:71



 the fuck is Nancy?”     Based upon other comments and the context,

 law enforcement believes that the “Nancy” being referenced was

 the Speaker of the House of Representatives, Nancy Pelosi.




      25.   A subject left a note on the podium on the floor of

 the Senate Chamber.     This note, captured by the filming

 reporter, stated “It’s Only A Matter of Time Justice is Coming.”




                                        10
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 13 of 60 Page ID #:72



      26.   During the time when the subjects were inside the

 Capitol building, multiple subjects were observed inside the

 U.S. Capitol wearing what appears to be, based upon my training

 and experience, tactical vests and carrying flex cuffs.           Based

 upon my knowledge, training, and experience, I know that flex

 cuffs are a manner of restraint that are designed to be carried

 in situations where a large number of individuals were expected

 to be taken into custody.




                                        11
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 14 of 60 Page ID #:73




      27.   At around 2:48 p.m., DC Mayor Muriel Bowser announced

 a citywide curfew beginning at 6:00 p.m.

      28.   At about 3:25 p.m., law enforcement officers cleared

 the Senate floor.

      29.   Between 3:25 and around 6:30 p.m., law enforcement was

 able to clear the U.S. Capitol of all of the subjects.

      30.   Based on these events, all proceedings of the United

 States Congress, including the joint session, were effectively

 suspended until shortly after 8:00 p.m. the same day.           In light

 of the dangerous circumstances caused by the unlawful entry to

 the U.S. Capitol, including the danger posed by individuals who

 had entered the U.S. Capitol without any security screening or

 weapons check, Congressional proceedings could not resume until

 after every unauthorized occupant had left the U.S. Capitol, and

 the building had been confirmed secured.         The proceedings



                                        12
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 15 of 60 Page ID #:74



 resumed at approximately 8:00 pm after the building had been

 secured.   Vice President Pence remained in the United States

 Capitol from the time he was evacuated from the Senate Chamber

 until the session resumed.

      31.   Beginning around 8:00 p.m., the Senate resumed work on

 the Certification.

      32.   Beginning around 9:00 p.m., the House resumed work on

 the Certification.

      33.   Both chambers of Congress met and worked on the

 Certification within the Capitol building until approximately

 3:00 a.m. on January 7, 2021.

      34.   During national news coverage of the aforementioned

 events, video footage which appeared to be captured on mobile

 devices of persons present on the scene depicted evidence of

 violations of local and federal law, including scores of

 individuals inside the U.S. Capitol building without authority

 to be there.

      35.   Based on my training and experience, I know that it is

 common for individuals to carry and use their cell phones during

 large gatherings, such as the gathering that occurred in the

 area of the U.S. Capitol on January 6, 2021.         Such phones are

 typically carried at such gatherings to allow individuals to

 capture photographs and video footage of the gatherings, to

 communicate with other individuals about the gatherings, to

 coordinate with other participants at the gatherings, and to

 post on social media and digital forums about the gatherings.




                                        13
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 16 of 60 Page ID #:75



      36.   Many subjects seen on news footage in the area of the

 U.S. Capitol are using a cell phone in some capacity.           It

 appears some subjects were recording the events occurring in and

 around the U.S. Capitol and others appear to be taking photos,

 to include photos and video of themselves after breaking into

 the U.S. Capitol itself, including photos of themselves damaging

 and stealing property.      As reported in the news media, others

 inside and immediately outside the U.S. Capitol live-streamed

 their activities, including those described above as well as

 statements about these activities.

      37.   Photos below, available on various publicly available

 news, social media, and other media show some of the subjects

 within the U.S. Capitol during the riot.         In several of these

 photos, the individuals who broke into the U.S. Capitol can be

 seen holding and using cell phones, including to take pictures

 and/or videos:




                                        14
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 17 of 60 Page ID #:76




      B.    GALETTO’s Presence at the Riot

      38.   On April 20, 2021, in the District of Columbia,

 GALETTO was charged by complaint with 18 U.S.C. § 111(a)

 (Assaulting, Resisting, or Impeding Certain Officers or

 Employees); 18 U.S.C. § 231(a)(3) (Obstruction of Law

 Enforcement During Civil Disorder); 18 U.S.C. § 1512(c)(2)



                                        15
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 18 of 60 Page ID #:77



 (Obstruction of Justice); 18 U.S.C. § 1752(a)(1), (2), and (4)

 (Knowingly Entering or Remaining in any Restricted Building or

 Grounds Without Lawful Authority, Knowingly Committing an Act of

 Physical Violence in any Restricted Building or Grounds); and 40

 U.S.C. § 5104(e)(2)(D), (E), (F), and (G) (Violent Entry and

 Disorderly Conduct on Capitol Grounds).        See Exhibit 1.     By way

 of summary, the affidavit in support of the criminal complaint

 sets forth the following facts, among others:

            a.    After the January 6, 2021 riot at the Capitol,

 the FBI reviewed hours of video that was obtained via social

 media, law enforcement body cameras, and surveillance cameras

 located on the U.S. Capitol grounds.        In these videos, GALETTO

 is seen on U.S. Capitol video surveillance at the Lower West

 Terrace tunnel entrance wearing a black Trump baseball hat,

 black headband, tan jacket, and a gray hoodie.          GALETTO was one

 of the first individuals to enter the tunnel entrance and was

 met by a large police presence denying the rioters entry into

 the Capitol (Ex. 1, Statement of Facts at 3);

            b.    Later, MPD officer body camera footage captured

 GALETTO with his arms extended and pushing against MPD officer

 shields.   Minutes later, GALETTO is seen involved in a scuffle

 with an MPD officer who is eventually knocked to the ground.

 The following still photos from the MPD officer’s body camera

 show GALETTO both pushing against the officer’s riot shield and,

 once the officer is knocked to the ground, kneeling over the

 officer:




                                        16
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 19 of 60 Page ID #:78




            (id. at 3-7);


                                        17
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 20 of 60 Page ID #:79



            c.    The MPD officer involved in the foregoing

 incident filed an Injury or Illness Report on January 7, 2021,

 which stated, among other things, that his helmet was ripped off

 his head and he was hit twice by an unknown object.          As a

 result, the officer sustained a head injury (id. at 8);

            d.    In a YouTube clip entitled “UNBELIEVABLE Footage

 / Trump Supporters Battle Cops Inside the Capitol,” GALETTO was

 observed exiting the Lower West Terrace tunnel and can be heard

 shouting to the crowd of rioters outside the tunnel, “More

 people!”   (id. at 7);
            e.    According to records obtained through a search

 warrant which was served on Verizon on or about January 6, 2021,

 in and around of the time of the incident, a cellular phone

 associated with GALETTO was identified as having utilized a cell

 site within a geographic area that included the interior of the

 United States Capitol building (id. at 3);

            f.    Further, subpoena results from American Airlines

 and Citibank revealed that GALETTO traveled to the Washington

 D.C. area on or about January 5, 2021 and returned to Los

 Angeles on or about January 7, 2021 (id.).

      C.    GALETTO Resides at the SUBJECT RESIDENCE and Drives
            the SUBJECT VEHICLES

      39.   According to California Department of Motor Vehicles

 records, GALETTO resides at 13271 Chestnut Street, Westminster,

 California 92683.     Based on basic Internet research and

 information provided by an FBI surveillance team, I know that

 this address corresponds to a single-story family residence.




                                        18
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 21 of 60 Page ID #:80



 Further, based on a government database records check, I know

 that GALETTO and his wife are associated with this address.

 This address is described herein and within Attachment A-1 as

 the SUBJECT RESIDENCE.

      40.   On February 22 and 23, 2021, an FBI surveillance team

 observed the SUBJECT VEHICLES parked in the driveway of the

 SUBJECT RESIDENCE.     These vehicles are described herein and

 within Attachment A-3 through A-5 as SUBJECT VEHICLES 1 through

 3.   The SUBJECT VEHICLES are each registered to GALETTO at the

 SUBJECT RESIDENCE.
      41.   Between March 5 and 9, 2021, the FBI parked a mobile

 surveillance vehicle on a public street in front of the SUBJECT

 RESIDENCE.    On March 6, 2021, GALETTO was observed exiting the

 SUBJECT RESIDENCE and driving SUBJECT VEHICLES 1 and 2 out of

 the SUBJECT RESIDENCE’s driveway.       GALETTO appeared to be

 setting up for a garage sale in the driveway of the SUBJECT

 RESIDENCE.    At the end of the garage sale, GALETTO returned

 SUBJECT VEHICLES 1 and 2 to the driveway of the SUBJECT

 RESIDENCE and reentered the SUBJECT RESIDENCE.          Later, GALETTO

 was seen exiting the SUBJECT RESIDENCE and departing with his

 wife in SUBJECT VEHICLE 2.

      42.   On March 7, 2021, GALETTO and his wife were observed

 exiting the SUBJECT RESIDENCE and driving away in SUBJECT

 VEHICLE 2.    Additionally, on March 9, 2021, GALETTO was observed

 exiting the SUBJECT RESIDENCE and departing alone in SUBJECT

 VEHICLE 2 with a briefcase and lunchbox in hand.




                                        19
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 22 of 60 Page ID #:81



      43.   On March 13, 2021, an FBI surveillance team observed

 GALETTO in front of the SUBJECT RESIDENCE selling miscellaneous

 items at what appeared to be another garage sale.          The

 photograph below was taken during this surveillance.




      44.   Investigators recently learned that the SUBJECT

 RESIDENCE was listed for sale and is in fact in escrow.

 However, as of the date of this filing, GALETTO is still

 believed to occupy the SUBJECT RESIDENCE.         Specifically, on
 April 18, 2021, the FBI again parked a mobile surveillance

 vehicle on a public street in front of the SUBJECT RESIDENCE and

 observed, among other things, the SUBJECT VEHICLES parked in the

 driveway of the SUBJECT RESIDENCE.

      D.    USE OF DIGITAL DEVICES AT THE CAPITOL RIOTS

      45.   Based on my training and experience, I know that

 individuals traveling outside of their cities of residence to

 attend large events, such as the demonstration on January 6,


                                        20
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 23 of 60 Page ID #:82



 2021 in Washington D.C., typically carry their cell phones with

 them in order to coordinate their travel plans, use web-based

 applications to get directions to unfamiliar locations, and

 communicate with friends and family both at the event and at

 home.   Furthermore, based on my training and experience, I know

 that persons who engage in the Subject Offenses will frequently

 use digital devices, including cell phones, computers, tablets,

 and other devices, to conduct their criminal activities, take

 (and store) photographs and videos in order to memorialize their

 illegal activities, and maintain contact with others involved

 with the planning, targeting, and execution of the Subject

 Offenses.

      46.    In my training and experience, I know that smart

 phones are the single most common way in which people now take

 photographs and instantly share them with others.          As detailed

 below, in my training and experience, camera and messaging

 applications on smart phones allow users to take photographs and

 video– such as those that were taken during the Capitol Riots -

 and communicate with other users.

      47.    Based on my review of public news reports following

 the events at the U.S. Capitol on January 6, 2021, I know that

 many individuals involved in the incident used their cell phones

 to take photographs and videos, as well as to share them on

 social media applications, both during and after the incident.

 According to government and open source databases, GALETTO

 previously maintained accounts on multiple social media

 applications, including DLive, Facebook, Twitter, Skype, and



                                        21
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 24 of 60 Page ID #:83



 WhatsApp.    I know, based on my training and experience, that

 these Internet-based applications require digital devices to

 operate and that photographs and videos that are posted to

 social media are also generally stored on the digital devices

 themselves.    Such evidence is therefore likely to be found on

 the digital devices used by GALETTO.        These devices are also

 likely to have other evidence of GALETTO’s activities, including

 evidence of his location in the hours and days leading up to and

 after the Capitol Riots, Internet searches he conducted

 regarding the riots, and communications with other individuals

 regarding the riots.     These devices are also likely to have

 other evidence of the commission of the Subject Offenses by

 other rioters who were near GALETTO while GALETTO recorded

 activities at and near the Capitol.
      48.    Based on my training and experience, I know that

 individuals typically store their digital devices, such as cell

 phones, tablets, and computers, at their personal residences,

 vehicles, and/or on their persons, where the devices can be

 easily accessed and used.      Moreover, in this case, on January 6,

 2021, GALETTO wore uniquely identifiable clothing, i.e., a black

 Trump baseball hat, black headband, tan jacket, gray hoodie, and

 a black backpack.     In my training and experience, individuals

 who engage in interstate travel to riot and damage federal

 property often return to their homes with the same

 clothing/items that they wore/used when they committed the

 offenses.    These items can prove that the individual shown in

 images captured on social media during a riot is the same person



                                        22
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 25 of 60 Page ID #:84



 who lives at a given residence or used a particular item during

 the riot.

      49.    In addition, in my training and experience, it is

 common for individuals to back up or preserve copies of digital

 media (such as photos and videos) across multiple devices to

 prevent loss.    Indeed, some companies provide services that

 seamlessly sync data across devices, such as Apple devices and

 the Apple iCloud service.      Thus, there is reason to believe that

 evidence of the offense that originally resided on GALETTO’s

 cell phone(s) may also be saved to other digital devices.

 Moreover, as widely reported in the news media, many individuals

 committing the Subject Offenses posted videos, photos, and

 commentary about their participation in the Capitol Riots,

 essentially bragging about their involvement.         Based on that,

 there is also probable cause to believe that evidence related to

 these offenses may have been transferred to and stored on

 digital devices beyond the particular digital device GALETTO

 possessed during the riot.

      50.    Accordingly, I believe that evidence of the Subject

 Offenses, including digital devices and other items used by

 GALETTO to prepare for, commit, document, and discuss the

 Subject Offenses, are likely to be found on GALETTO’s person,

 inside the SUBJECT RESIDENCE, and within the SUBJECT VEHICLES.




                                        23
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 26 of 60 Page ID #:85



            V.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES 1

      51.    Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.           Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remains on the

 hard drive until overwritten by new data, which may only occur

 after a long period of time.       Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

 related to a crime, the device’s user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,


      1 As used herein, the term “digital device” includes any
 electronic system or device capable of storing or processing
 data in digital form, including central processing units;
 desktop, laptop, notebook, and tablet computers; personal
 digital assistants; wireless communication devices, such as
 paging devices, mobile telephones, and smart phones; digital
 cameras; gaming consoles; peripheral input/output devices, such
 as keyboards, printers, scanners, monitors, and drives; related
 communications devices, such as modems, routers, cables, and
 connections; storage media; and security devices.


                                        24
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 27 of 60 Page ID #:86



 programs, applications, and materials on the device.           That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.        For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

 filenames and extensions.      Digital devices may also contain

 “booby traps” that destroy or alter data if certain procedures

 are not scrupulously followed.       Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.

      52.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:




                                        25
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 28 of 60 Page ID #:87



            a.    Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.           Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.        Also, there are now so

 many types of digital devices and programs that it is difficult

 to bring to a search site all of the specialized manuals,

 equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

 gigabytes are now commonplace.       As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000

 average file size (300kb) Word documents, or 614 photos with an

 average size of 1.5MB.

      53.   The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

            a.    Users may enable a biometric unlock function on

 some digital devices.     To use this function, a user generally

 displays a physical feature, such as a fingerprint, face, or

 eye, and the device will automatically unlock if that physical

 feature matches one the user has stored on the device.           To

 unlock a device enabled with a fingerprint unlock function, a

 user places one or more of the user’s fingers on a device’s

 fingerprint scanner for approximately one second.          To unlock a



                                        26
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 29 of 60 Page ID #:88



 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user’s face

 with the user’s eyes open for approximately one second.

            b.    In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.          Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.          I do not know

 the passcodes of the devices likely to be found in the search.

            c.    Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress KEVIN LOUIS GALETTO’s thumbs and/or

 fingers on the device(s); and (2) hold the device(s) in front of

 KEVIN LOUIS GALETTO’s face with his eyes open to activate the

 facial-, iris-, and/or retina-recognition feature.

 //

 //

 //

 //

 //

 //

 //

 //




                                        27
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 30 of 60 Page ID #:89



                               VI. CONCLUSION

      54.   For all the reasons described above, there is probable

 cause to believe that the items listed in Attachment B, which

 constitute evidence, fruits, and instrumentalities of violations

 of 18 U.S.C. § 111(a)(1) (Assaulting, Resisting or Impeding

 Officers); 18 U.S.C. § 231(a)(3) (Civil Disorders); 18 U.S.C.

 § 1512(c)(2) (Obstructing an Official Proceeding); 18 U.S.C.

 § 1752(a)(1) (Entering and Remaining on Restricted Buildings or

 Grounds); and 40 U.S.C. § 5104(e)(2) (Violent Entry or

 Disorderly Conduct) will be found at the SUBJECT RESIDENCE, on

 the person of GALETTO, and within the SUBJECT VEHICLES, as

 described in Attachments A-1 through A-5.


 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this 20th day of
 April, 2021.



 HONORABLE AUTUMN D. SPAETH
 UNITED STATES MAGISTRATE JUDGE




                                        28
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 31 of 60 Page ID #:90




                   EXHIBIT 1
        Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 32 of 60 Page ID #:91
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                    Kevin Louis Galetto                             )
                     DOB: 3/18/1960                                 )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C § 111(a) - Assaulting, Resisting, or Impeding Certain Officers or Employees,
        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice,
        18 U.S.C. § 1752(a)(1), (2), and (4) - Knowingly Entering or Remaining in any Restricted Building or
        Grounds Without Lawful Authority, Knowingly Committing an Act of Physical Violence in any Restricted
        Building or Grounds,
        40 U.S.C. § 5104(e)(2)(D), (E), (F), & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      David DiMarco, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             04/20/2021
                                                                                                 Judge’s signature

City and state:                         :DVKLQJWRQ'&                         Zia M. Faruqui, U.S. Magistrate Judge
                                                                                              Printed name and title
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 33 of 60 Page ID #:92




                                    STATEMENT OF FACTS

         Your Affiant, David J. DiMarco, is a Special Agent with the Federal Bureau of
 Investigation (FBI) and has been so employed since 2004. Specifically, I am assigned to the
 Washington Field Office (WFO), Northern Virginia Violent Crimes Task Force. I am currently
 tasked with investigating criminal activity in and around the Capitol grounds on January 6, 2021.
 As an FBI Special Agent, I have participated in numerous investigations involving unlawful
 narcotics distribution, organized crime, bank robberies, homicides, kidnappings, threat cases,
 unlawful firearm cases and other violent criminal offenses. In these investigations, I have been
 involved in the application for and execution of numerous arrest warrants related to the
 aforementioned criminal offenses. Through my training and experience, I am familiar with the
 actions, habits, traits, methods, and terminology utilized by violent criminal offenders. I have
 been a sworn law enforcement officer during all times herein.

         The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
 U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
 Police. Only authorized people with appropriate identification were allowed access inside the U.S.
 Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
 the public.

         On January 6, 2021, a joint session of the United States Congress convened at the United
 States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
 elected members of the United States House of Representatives and the United States Senate were
 meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
 College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
 session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
 House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
 Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
 Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
 As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
 Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
 from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway, and the exterior doors and
 windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
 attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
 windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
 and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
 Representatives and United States Senate, including the President of the Senate, Vice President
 Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
 of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 34 of 60 Page ID #:93




 President Pence remained in the United States Capitol from the time he was evacuated from the
 Senate Chamber until the sessions resumed.

         During national news coverage of the aforementioned events, video footage which
 appeared to be captured on mobile devices of persons present on the scene depicted evidence of
 violations of local and federal law, including scores of individuals inside the U.S. Capitol building
 without authority to be there.

                      FACTS RELATED TO KEVIN LOUIS GALETTO

        During the course of my investigation, I reviewed several hours of video that was obtained
 via social media, law enforcement body cameras, and surveillance cameras located on the U.S.
 Capitol grounds. I was assigned to identify and locate the subject who was listed as BOLO (Be
 On the Look-Out) 146.

        Captured from a post on Twitter from #Seditionhunters:




         A possible subject resembling KEVIN LOUIS GALETTO, DOB 03/18/1960 was
 identified by Customs Border Patrol (CBP) who conducted a facial comparison query of images
 maintained in or accessed through CBP systems at the request of the FBI to identify possible
 persons being investigated for criminal activities on January 6, 2021.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 35 of 60 Page ID #:94




 Review of Records

         Additional research was conducted on GALETTO in law enforcement databases, open
 source and social media queries, and subpoenaed records. The records revealed GALETTO is
 currently residing in Westminster, California. Database results on GALETTO also revealed
 cellular telephone 714-894-9561 was utilized by GALETTO in a 2013 United States Passport
 Application.

        Subpoena results received from Google revealed GALETTO’s email address utilized
 recovery phone number 714-894-9561. Additionally, Google results on GALETTO’s IP
 Address revealed that on January 06, 2021, GALETTO logged into Google related services
 multiple times from Fairfax, Virginia.

        According to records obtained through a search warrant which was served on Verizon on
 01/06/2021, in an around of the time of the incident, the cellular phone associated with 714-894-
 9561 was identified as having utilized a cell site consistent with providing service to a
 geographic area that included the interior of the United States Capitol building.

         Subpoena results from American Airlines revealed that on January 05, 2021, GALETTO
 flew from Los Angeles International (LAX) to Charlotte Douglas (CLT) to Baltimore
 Washington International (BWI). Subpoena results also revealed that on January 07, 2021,
 GALETTO departed BWI to CLT to LAX. American Airlines records revealed cellular
 telephone number 714-894-9561 as a contact for GALETTO.

        Subpoena results from GALETTO’s Citibank credit card revealed GALETTO secured a
 reservation at the St. Gregory Hotel in Washington DC from January 05, 2021 to January 07,
 2021. Based on records provided by Citibank, a charge in the amount of $462.10 from the St.
 Gregory Hotel was incurred on January 07, 2021.

 Review of Video Surveillance

         At approximately 2:40 PM on January 6, 2021, GALETTO was first seen on U.S. Capitol
 video surveillance at the Lower West Terrace (LWT) tunnel entrance. GALETTO was wearing
 a black Trump baseball hat, black headband, tan jacket, and a gray hoodie as he entered the
 tunnel. GALETTO was one of the first individuals to enter the tunnel entrance and was met by a
 large police presence denying the rioters entry into the Capitol.

         Evidence from Body Worn Camera (BWC) of a Metropolitan Police Department (MPD)
 Officer B.S. captured GALETTO at the entryway doors of the LWT tunnel. At approximately
 2:43:26, BWC captured GALETTO with his arms extended and pressed up against MPD officer
 shields. At approximately 2:44:14 PM, BWC captured GALETTO’s body pressed up against
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 36 of 60 Page ID #:95




 officer shields. At approximately 2:46:20 PM, the BWC captured a scuffle involving
 GALETTO. Officer B.S. is knocked to the ground. At approximately 2:46:28 PM, BWC
 captured GALETTO on one knee with a hand on the ground. At approximately 2:47:02 PM,
 GALETTO rises to his feet and retreats from the area of the tunnel.

      The following still photo is from MPD Officer B.S.’s BWC at 2:44:01 and shows
 GALETTO pushing on the officer’s shield:
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 37 of 60 Page ID #:96




           The following still photo is from MPD Officer B.S.’s BWC at 2:46:36 while GALETTO
 is still on his knee over Officer B.S.:




        Evidence from BWC of a second MPD Officer, Sergeant J.M., captured GALETTO
 pushing against officer shields which continued to approximately 2:44:28 PM. At approximately
 2:45 PM, BWC footage captured GALETTO with his back pushed up against officer shields.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 38 of 60 Page ID #:97




        The following still photo is from MPD Sergeant J.M.’s BWC at 2:44:12 where he is
 pushing on officer shields:
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 39 of 60 Page ID #:98




          The following still photo is from MPD Sergeant J.M.’s BWC approximately 8 seconds
 later at 2:44:18, and he is continuing to push on officer shields:




         In a YouTube clip entitled “UNBELIEVABLE Footage / Trump Supporters Battle Cops
 Inside the Capitol,” GALETTO was observed exiting the tunnel of the LWT entryway. At
 approximately 27 seconds in the video, GALETTO does not appear to be wearing his black
 colored “Trump” baseball hat or headband. At approximately 51 seconds into the video,
 GALETTO is heard shouting to the crowd of rioters outside the tunnel, “More people!” Based
 on my observations I believe GALETTO attempted to summon more rioters to the LWT tunnel
 entryway to penetrate the police line.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 40 of 60 Page ID #:99




        GALETTO captured in the YouTube clip exiting the LWT tunnel:




 Review of Police Reports

         On January 07, 2021, MPD Officer B.S. filed an Injury or Illness Report which
 documented injuries he received while responding to the Capitol Riots the previous day.
 Specifically, B.S.’s helmet was ripped off his head and he was hit twice by an unknown object.
 As a result, Officer B.S. sustained a head injury while trying to hold a shield defense against
 several individuals on January 06, 2021.

         Based on Officer B.S.’s injury report an Assault on a Police Officer investigation was
 initiated by MPD Investigator T.G.

        On January 15, 2021, Investigator T.G. reviewed Officer B.S.’s BWC footage and
 observed an older white male with a white/gray mustache and goatee standing in front of Officer
 B.S. The older white male was wearing a tan coat with a gray hooded sweatshirt underneath, a
 black knit winter hat with white block letter, yellow and black ski-type gloves and a black
 backpack.

        According to T.G.’s review of Officer B.S.’s BWC, the older white male was captured
 with his face pressed up against B.S.’s riot shield with both of his hands/gloves clearly holding
 and pulling the top of Officer B.S.’s shield. Within a few seconds, the back of the white male’s
 backpack is pressed up against Officer B.S.’s riot shield blocking the view of Officer B.S.’s
 BWC. Yelling and arguing can be heard while Officer B.S.’s BWC is blocked. Officer B.S.’s
 BWC view changes when Officer B.S. drops towards the bottom of his riot shield coinciding
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 41 of 60 Page ID #:100




 with the moments Officer B.S. stated his helmet was ripped off his head and he was struck two
 times on the head causing him to fall down.

         Based on the information above a Be on the Look Out/ Attempt to Identify flyer was
 initiated by the MPD. The following photographs were included in the flyer:




 Physical Surveillance

        FBI Agents from the Los Angeles Field Division learned GALETTO would be hosting a
 garage sale at his residence in Westminster, California. On March 13, 2021, Agents observed
 GALETTO in front of his residence selling miscellaneous items. During the garage sale Agents
 were able to take several photographs of GALETTO. Based on the Agent’s observations and
 photographs from the March 13, 2021 surveillance, as well as the Agent’s review of photos and
 videos depicting the Capitol Incursion, GALETTO was identifiable with BOLO-146.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 42 of 60 Page ID #:101




        March 13,2021 Garage Sale surveillance photograph:




         Based on the foregoing, your Affiant submits that there is probable cause to believe that
 KEVIN LOUIS GALETTO violated 18 U.S.C. § 111(a), which makes it a crime to forcibly assault
 or interfere with any person designated in section 1114 of this title 18 while engaged in or on
 account of the performance of official duties and involved physical contact. Persons designated
 within section 1114 include any person assisting an officer or employee of the United States in the
 performance of their official duties.

         Your Affiant submits that there is probable cause to believe that KEVIN LOUIS
 GALETTO violated 18 U.S.C. 231(a)(3), which makes it unlawful to commit or attempt to commit
 any act to obstruct, impede, or interfere with any fireman or law enforcement officer lawfully
 engaged in the lawful performance of his official duties incident to and during the commission of
 a civil disorder which in any way or degree obstructs, delays, or adversely affects commerce or
 the movement of any article or commodity in commerce or the conduct or performance of any
 federally protected function. For purposes of Section 231 of Title 18, a federally protected function
 means any function, operation, or action carried out, under the laws of the United States, by any
 department, agency, or instrumentality of the United States or by an officer or employee thereof.
 This includes the Joint Session of Congress where the Senate and House count Electoral College
 votes.

        Your Affiant submits there is also probable cause to believe that KEVIN LOUIS
 GALETTO violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or
 impede any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional
 proceedings are official proceedings.
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 43 of 60 Page ID #:102




         Your Affiant submits there is also probable cause to believe that KEVIN LOUIS
 GALETTO violated 18 U.S.C. § 1752(a)(1), (2) and (4), which makes it a crime to (1) knowingly
 enter or remain in any restricted building or grounds without lawful authority to do; and (2)
 knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
 official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
 restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
 orderly conduct of Government business or official functions; (4) knowingly engages in any act of
 physical violence against any person or property in any restricted building or grounds;] or attempts
 or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
 posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
 other person protected by the Secret Service, including the Vice President, is or will be temporarily
 visiting; or any building or grounds so restricted in conjunction with an event designated as a
 special event of national significance.

         Your Affiant submits there is also probable cause to believe that KEVIN LOUIS
 GALETTO violated 40 U.S.C. § 5104(e)(2)(D), (E), (F) & (G), which makes it a crime to willfully
 and knowingly; (D) utter loud, threatening, or abusive language, or engage in disorderly or
 disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
 to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
 Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
 committee of Congress or either House of Congress; (E) obstruct, or impede passage through or
 within, the Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence in
 the Grounds or any of the Capitol Buildings; and (G) parade, demonstrate, or picket in any of the
 Capitol Buildings.




 Further your Affiant sayeth not,

                                                       _________________________________
                                                       David J. DiMarco
                                                       Federal Bureau of Investigation

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
 telephone, this 20th day of April 2021.


                                                       ___________________________________
                                                       ZIA M. FARUQUI
                                                       U.S. MAGISTRATE JUDGE
          Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 44 of 60 Page ID #:103
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                           District of&ROXPELD

                  United States of America
                             v.                                      )
                                                                     )        Case No.
                    Kevin Louis Galetto
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                          Kevin Louis Galetto                                              ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ;
                                                                                                                       u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
18 U.S.C § 111(a) - Assaulting, Resisting, or Impeding Certain Officers or Employees;
18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;
18 U.S.C. § 1512(c)(2) - Obstruction of Justice;
18 U.S.C. § 1752(a)(1), (2), and (4) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority, Knowingly Committing an Act of Physical Violence in any Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(D), (E), (F), & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

Date:          04/20/2021
                                                                                            Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                            Zia M. Faruqui, U.S. Magistrate Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 45 of 60 Page ID #:104



                               ATTACHMENT A-1

 RESIDENCE TO BE SEARCHED

       The SUBJECT RESIDENCE is located at 13271 Chestnut Street,

 Westminster, California 92683.       The SUBJECT RESIDENCE is a

 single-story family residence with an attached garage and is

 blue with a white trim.      The house number “13271” can be seen on

 a brick beam near the entryway of the SUBJECT RESIDENCE.
       The SUBJECT RESIDENCE includes all guesthouses, annexes,

 attics, porches, garages, carports, driveways, outside yard

 (including all sheds or storage space), mailboxes, trash

 containers, and debris boxes that are assigned to the SUBJECT

 RESIDENCE.    The SUBJECT RESIDENCE also includes all vehicles,

 parked in the garage or driveway of the SUBJECT RESIDENCE.




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 46 of 60 Page ID #:105



                               ATTACHMENT A-2

 PERSON TO BE SEARCHED

       The person of KEVIN LOUIS GALETTO, date of birth March 18,

 1960, approximately 6’2” tall and approximately 215 pounds, with

 gray hair and hazel eyes.       The search of KEVIN LOUIS GALETTO

 shall include any items on his person or within his immediate

 vicinity and control that are capable of containing items to be

 seized, including clothing pockets, digital devices, and

 containers (such as briefcases, backpacks, boxes, and purses).

 The search shall not include a strip search or a body cavity

 search.




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 47 of 60 Page ID #:106



                               ATTACHMENT A-3

 PROPERTY TO BE SEARCHED

       SUBJECT VEHICLE 1 is an orange 2000 Ford pickup truck

 bearing California license plate number 6J62822 and vehicle

 identification number lFTNX20S3YEEl1843, which is registered to

 GALETTO at the SUBJECT RESIDENCE.




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 48 of 60 Page ID #:107



                               ATTACHMENT A-4

 PROPERTY TO BE SEARCHED

       SUBJECT VEHICLE 2 is a burgundy 2017 Chevrolet Volt bearing

 California license plate number 7VGX025 and vehicle

 identification number lG1RC6S53HU155441, which is registered to

 GALETTO at the SUBJECT RESIDENCE.




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 49 of 60 Page ID #:108



                               ATTACHMENT A-5

 PROPERTY TO BE SEARCHED

       SUBJECT VEHICLE 3 is a 2009 Cougar RV trailer bearing

 California license plate number 1LT8982 and vehicle

 identification number 4YDF276259C502422, which is registered to

 GALETTO at the SUBJECT RESIDENCE.




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 50 of 60 Page ID #:109



                                ATTACHMENT B

 I.    ITEMS TO BE SEIZED

        1.   The items to be seized are the evidence, fruits, and

  instrumentalities of violations of 18 U.S.C. § 111(a)(1)

  (Assaulting, Resisting or Impeding Officers); 18 U.S.C.

  § 231(a)(3) (Civil Disorders); 18 U.S.C. § 1512(c)(2)

  (Obstructing an Official Proceeding); 18 U.S.C. § 1752(a)(1)

  (Entering and Remaining on Restricted Buildings or Grounds); and

  40 U.S.C. § 5104(e)(2) (Violent Entry or Disorderly Conduct)

  (collectively, the “Subject Offenses”), namely:

             a.    Evidence concerning any plans to unlawfully enter

 the U.S. Capitol, including any maps or diagrams of the building

 or its internal offices;

             b.    Evidence concerning unlawful entry into the U.S.

 Capitol, including any property of the U.S. Capitol;

             c.    Evidence concerning awareness of the official

 proceeding that was to take place at Congress on January 6,

 2021, i.e., the certification process of the 2020 Presidential

 Election;

             d.    Evidence concerning efforts to disrupt the

 official proceeding that was to take place at Congress on

 January 6, 2021, i.e., the certification process of the 2020

 Presidential Election;




                                         i
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 51 of 60 Page ID #:110



             e.    Evidence relating to any conspiracy to illegally

 enter and/or occupy the U.S. Capitol Building on or about

 January 6, 2021;

             f.    Evidence concerning the breach and unlawful entry

 of the United States Capitol, and any conspiracy or plan to do

 so, on January 6, 2021;

             g.    Evidence concerning the riot and/or civil

 disorder at the United States Capitol on January 6, 2021;

             h.    Evidence concerning the assaults of federal

 officers/agents and efforts to impede such federal

 officers/agents in the performance of their duties at the United

 States Capitol on January 6, 2021;

             i.    Evidence concerning damage to, or theft of,

 property at the United States Capitol on January 6, 2021;

             j.    Evidence of any conspiracy, planning, or

 preparation to commit the Subject Offenses;

             k.    Evidence concerning efforts after the fact to

 conceal evidence of the Subject Offenses, or to flee prosecution

 for the same;

             l.    Evidence concerning materials, devices, or tools

 that were used to unlawfully enter the U.S. Capitol by deceit or

 by force, including weapons and elements used to breach the

 building or to counter efforts by law enforcement, such as

 pepper spray or smoke grenades;


                                         ii
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 52 of 60 Page ID #:111



             m.    Evidence of communication devices, including

 closed circuit radios or walkie-talkies, that could have been

 used by co-conspirators to communicate during the unlawful entry

 into the U.S. Capitol;

             n.    Evidence of the state of mind of GALETTO and/or

 other co-conspirators, e.g., intent, absence of mistake, or

 evidence indicating preparation or planning, or knowledge and

 experience, related to the Subject Offenses and/or the riot and

 civil disorder that occurred at the United States Capitol on

 January 6, 2021;

             o.    Evidence concerning the identity of persons who

 either (i) collaborated, conspired, or assisted (knowingly or

 unknowingly) the commission of the criminal activity under

 investigation, including the Subject Offenses; or

 (ii) communicated with the unlawful actors about matters

 relating to the criminal activity under investigation, including

 the Subject Offenses, such as records that help reveal their

 whereabouts;

             p.    Records, materials, and information that

 constitute evidence of identity, including but not limited to:

                   i.   clothing worn by GALETTO, including a black

 Trump baseball hat, black headband, tan jacket, a gray hoodie,

 and a black backpack; and




                                        iii
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 53 of 60 Page ID #:112



                   ii.   clothing and other articles that reflect

 evidence of having participated in the unlawful activity at the

 U.S. Capitol, including evidence of pepper spray or other non-

 lethal crowd control remnants;

             q.    Records and information — including but not

 limited to documents, communications, e-mails, online postings,

 photographs, videos, calendars, itineraries, receipts, and

 financial statements — relating to:

                   i.    Any records and/or evidence revealing

 GALETTO’s presence at the January 6, 2021, Capitol Riots;

                   ii.   Any physical records, such as receipts for

 travel, which may serve to prove evidence of travel to or from

 Washington D.C. from December of 2020 through January of 2021;

                   iii. GALETTO’s (and others’s) motive and intent

 for traveling to the U.S. Capitol on or about January 6, 2021;

 and

                   iv.   GALETTO’s (and others’s) activities in and

 around Washington, D.C., specifically the U.S. Capitol, on or

 about January 6, 2021;

             r.    Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offenses, and forensic copies thereof;

             s.    With respect to any digital device containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:


                                         iv
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 54 of 60 Page ID #:113



                   i.      evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                   ii.     evidence of the presence or absence of

 software that would allow others to control the device, such as

 viruses, Trojan horses, and other forms of malicious software,

 as well as evidence of the presence or absence of security

 software designed to detect malicious software;

                   iii. evidence of the attachment of other devices;

                   iv.     evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                   v.      evidence of the times the device was used;

                   vi.     evidence of time, date, locations, items, or

 events showing or tending to show the commission of, or

 connecting or tending to connect a person to violations of the

 Subject Offenses;

                   vii. evidence of GALETTO’s use or connection to

 social media accounts;

                   viii.        passwords, encryption keys, biometric

 keys, and other access devices that may be necessary to access

 the device;

                   ix.     applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and



                                         v
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 55 of 60 Page ID #:114



 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;

                   x.    records of or information about Internet

 Protocol addresses used by the device;

                   xi.   records of or information about the device’s

 Internet activity, including firewall logs, caches, browser

 history and cookies, “bookmarked” or “favorite” web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

        2.   As used herein, the terms “records,” “documents,”

   “programs,” “applications,” and “materials” include records,

   documents, programs, applications, and materials created,

   modified, or stored in any form, including in digital form on

   any digital device and any forensic copies thereof.

        3.   As used herein, the term “digital device” includes any

   electronic system or device capable of storing or processing

   data in digital form, including central processing units;

   desktop, laptop, notebook, and tablet computers; personal

   digital assistants; wireless communication devices, such as

   telephone paging devices, beepers, mobile telephones, and smart

   phones; digital cameras; gaming consoles (including Sony

   PlayStations and Microsoft Xboxes); peripheral input/output

   devices, such as keyboards, printers, scanners, plotters,

   monitors, and drives intended for removable media; related

   communications devices, such as modems, routers, cables, and

   connections; storage media, such as hard disk drives, floppy

   disks, memory cards, optical disks, and magnetic tapes used to



                                         vi
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 56 of 60 Page ID #:115



   store digital data (excluding analog tapes such as VHS); and

   security devices.

 II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

       4.    In searching digital devices or forensic copies

 thereof, law enforcement personnel executing this search warrant

 will employ the following procedure:

             a.    Law enforcement personnel or other individuals

 assisting law enforcement personnel (the “search team”) will, in

 their discretion, either search the digital device(s) on-site or

 seize and transport the device(s) and/or forensic image(s)

 thereof to an appropriate law enforcement laboratory or similar

 facility to be searched at that location.         The search team shall

 complete the search as soon as is practicable but not to exceed

 120 days from the date of execution of the warrant.           The

 government will not search the digital device(s) and/or forensic

 image(s) thereof beyond this 120-day period without obtaining an

 extension of time order from the Court.

             b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                   i.   The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

 items to be seized.      The search team may also search for and

 attempt to recover deleted, “hidden,” or encrypted data to




                                        vii
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 57 of 60 Page ID #:116



 determine, pursuant to the search protocols, whether the data

 falls within the list of items to be seized.

                   ii.   The search team may use tools to exclude

 normal operating system files and standard third-party software

 that do not need to be searched.

                   iii. The search team may use forensic examination

 and searching tools, such as “EnCase” and “FTK” (Forensic Tool

 Kit), which tools may use hashing and other sophisticated

 techniques.

             c.    The search team will not seize contraband or

 evidence relating to other crimes outside the scope of the items

 to be seized without first obtaining a further warrant to search

 for and seize such contraband or evidence.

             d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

             e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copies of such data, and may

 access such data at any time.

             f.    If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital

 device, but may not access data falling outside the scope of the




                                        viii
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 58 of 60 Page ID #:117



 other items to be seized (after the time for searching the

 device has expired) absent further court order.

             g.    The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.

             h.    After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

       5.    The review of the electronic data obtained pursuant to

 this warrant may be conducted by any government personnel

 assisting in the investigation, who may include, in addition to

 law enforcement officers and agents, attorneys for the

 government, attorney support staff, and technical experts.

 Pursuant to this warrant, the investigating agency may deliver a

 complete copy of the seized or copied electronic data to the

 custody and control of attorneys for the government and their

 support staff for their independent review.

       6.    In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:




                                         ix
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 59 of 60 Page ID #:118



             a.    Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

             b.    Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

             c.    Any magnetic, electronic, or optical storage

 device capable of storing digital data;

             d.    Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

             e.    Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

             f.    Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and

             g.    Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

       7.    During the execution of this search warrant, law

 enforcement is permitted to: (1) depress KEVIN LOUIS GALETTO’s

 thumbs and/or fingers onto the fingerprint sensor of the device

 (only when the device has such a sensor), and direct which

 specific finger(s) and/or thumb(s) shall be depressed; and (2)

 hold the device in front of KEVIN LOUIS GALETTO’s face with his

 eyes open to activate the facial-, iris-, or retina-recognition



                                         x
Case 8:21-mj-00273-DUTY Document 1-1 Filed 04/21/21 Page 60 of 60 Page ID #:119



 feature, in order to gain access to the contents of any such

 device.    In depressing a person’s thumb or finger onto a device

 and in holding a device in front of a person’s face, law

 enforcement may not use excessive force, as defined in Graham v.

 Connor, 490 U.S. 386 (1989); specifically, law enforcement may

 use no more than objectively reasonable force in light of the

 facts and circumstances confronting them.

       8.    The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                         xi
